Exhibit 10.1

SYNAPTICS INCORPORATED

AMENDED AND RESTATED 2019 EQUITY AND INCENTIVE COMPENSATION PLAN

1. Purpose. The purpose of this Plan is to attract and retain non-employee
Directors, officers and other employees of the Company and its Subsidiaries, and
certain consultants to the Company and its Subsidiaries, and to provide to such
persons incentives and rewards for service and/or performance.

2. Definitions. As used in this Plan:

(a) “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan.

(b) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of an Appreciation Right.

(c) “Board” means the Board of Directors of the Company.

(d) “Cash Incentive Award” means a cash award granted pursuant to Section 8 of
this Plan.

(e) “Cause” shall, with respect to any Participant, have the equivalent meaning
(or the same meaning as “cause” or “for cause”) set forth in any employment,
consulting, change in control or other agreement for the performance of services
between the Participant and the Company or a Subsidiary or, in the absence of
any such agreement or any such definition in such agreement, such term shall
mean (i) the Participant’s willful, material, and irreparable breach of any
employment, consulting, change in control or other agreement between the
Participant and the Company or a Subsidiary, (ii) the Participant’s gross
negligence in the performance or intentional nonperformance (continuing for
thirty (30) days after receipt of written notice of need to cure) of any of the
Participant’s material duties and responsibilities to the Company, (iii) the
Participant’s willful dishonesty, fraud, or misconduct with respect to the
business or affairs of the Company, which materially and adversely affects the
operations or reputation of the Company, (iv) the Participant’s indictment for,
conviction of, or guilty plea to a felony crime involving dishonesty or moral
turpitude whether or not relating to the Company, or (v) a confirmed positive
illegal drug test. The good faith determination by the Committee of whether the
Participant’s employment or service was terminated by the Company (or a
Subsidiary) for “Cause” shall be final and binding for all purposes hereunder.

(f) “Change in Control” has the meaning set forth in Section 12 of this Plan.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(h) “Committee” means the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer this Plan pursuant to Section 10 of this Plan, and to the extent of
any delegation by the Committee to a subcommittee pursuant to Section 10 of this
Plan, such subcommittee.

(i) “Common Stock” means the common stock, par value $0.001 per share, of the
Company or any security into which such common stock may be changed by reason of
any transaction or event of the type referred to in Section 11 of this Plan.

(j) “Company” means Synaptics Incorporated, a Delaware corporation, and its
successors.

(k) “Date of Grant” means the date provided for by the Committee on which a
grant of Option Rights, Appreciation Rights, Performance Shares, Performance
Units, Cash Incentive Awards, or other awards contemplated by Section 9 of this
Plan, or a grant or sale of Restricted Stock, Restricted Stock Units, or other
awards contemplated by Section 9 of this Plan, will become effective (which date
will not be earlier than the date on which the Committee takes action with
respect thereto).



--------------------------------------------------------------------------------

(l) “Director” means a member of the Board.

(m) “Disability” means, unless otherwise defined in the applicable Evidence of
Award, (i) the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) the Participant is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company or, if applicable, any Subsidiary; provided, however,
that to the extent any Option Right granted hereunder is intended to qualify as
an Incentive Stock Option, “Disability” for purposes of such Option Right shall
mean a “permanent and total disability” as defined in Section 22(e)(3) of the
Code.

(n) “Effective Date” means October 29, 2019, the date this Plan was initially
approved by the Stockholders.

(o) “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence approved by the Committee that sets
forth the terms and conditions of the awards granted under this Plan. An
Evidence of Award may be in an electronic medium, may be limited to notation on
the books and records of the Company and, unless otherwise determined by the
Committee, need not be signed by a representative of the Company or a
Participant.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(q) “Executive Officer” means an executive officer of the Company as defined
under the Exchange Act.

(r) “Incentive Stock Option” means an Option Right that is intended to qualify
as an “incentive stock option” under Section 422 of the Code or any successor
provision.

(s) “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares, Performance Units or Cash Incentive Awards or,
when so determined by the Committee, Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, dividend equivalents or other awards
pursuant to this Plan. If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances render the Management Objectives unsuitable or that an adjustment
thereto is appropriate, the Committee may in its discretion modify such
Management Objectives or the acceptable levels of achievement, in whole or in
part, as the Committee deems appropriate and equitable.

(t) “Market Value per Share” means, as of any particular date, the closing price
of a share of Common Stock as reported for that date on the Nasdaq Stock Market
or, if the shares of Common Stock are not then listed on the Nasdaq Stock
Market, on any other national securities exchange on which the shares of Common
Stock are listed, or if there are no sales on such date, on the next preceding
trading day during which a sale occurred. If there is no regular public trading
market for the shares of Common Stock, then the Market Value per Share shall be
the fair market value as determined in good faith by the Committee. The
Committee is authorized to adopt another fair market value pricing method
provided such method is stated in the applicable Evidence of Award and, to the
extent applicable to the award, is in compliance with the fair market value
pricing rules set forth in Section 409A of the Code.



--------------------------------------------------------------------------------

(u) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

(v) “Option Price” means the purchase price payable on exercise of an Option
Right.

(w) “Option Right” means the right to purchase shares of Common Stock upon
exercise of an award granted pursuant to Section 4 of this Plan.

(x) “Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time (i) a non-employee Director
(which, for purposes of this Plan, means a Director who is not, at the relevant
time, employed by the Company or one of its Subsidiaries), (ii) an officer or
other employee of the Company or any Subsidiary, or (iii) an individual
consultant or advisor who renders or has rendered bona fide services to the
Company or any Subsidiary (other than services in connection with the offering
or sale of securities of the Company or a Subsidiary in a capital-raising
transaction or as a market maker or promoter of securities of the Company or a
Subsidiary); provided, however, that an individual referred to in clause
(iii) may participate in this Plan only if such participation would not
adversely affect either the Company’s eligibility to use Form S-8 to register
the offering and sale of shares issuable under this Plan under the Securities
Act of 1933, as amended, or the Company’s compliance with any other applicable
laws. Only individuals described in the foregoing clauses (i), (ii) or (iii), in
each case as determined by the Committee, are eligible to receive awards under
this Plan.

(y) “Performance Period” means, in respect of a Cash Incentive Award,
Performance Share or Performance Unit, a period of time established pursuant to
Section 8 of this Plan within which the Management Objectives relating to such
Cash Incentive Award, Performance Share or Performance Unit are to be achieved.

(z) “Performance Share” means a bookkeeping entry that records the equivalent of
one share of Common Stock awarded pursuant to Section 8 of this Plan.

(aa) “Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Committee.

(bb) “Plan” means this Synaptics Incorporated 2019 Equity and Incentive
Compensation Plan, as amended or amended and restated from time to time.

(cc) “Predecessor Plans” means the Synaptics Incorporated Amended and Restated
2010 Incentive Compensation Plan and the Synaptics Incorporated Amended and
Restated 2001 Incentive Compensation Plan, as amended.

(dd) “Replacement Award” means an award (i) of the same type (e.g., time-based
restricted stock units) as the replaced award, (ii) that has a value at least
equal to the value of the replaced award, (iii) that relates to publicly traded
equity securities of the Company or its successor in the Change in Control or
another entity that is affiliated with the Company or its successor following
the Change in Control, (iv) if the Participant holding the replaced award is
subject to U.S. federal income tax under the Code, the tax treatment of which
under the Code is not less favorable to such Participant than the tax
consequences of the replaced award, and (v) the other terms and conditions of
which are not less favorable to the Participant holding the replaced award than
the terms and conditions of the replaced award (including the provisions that
would apply in the event of a subsequent Change in Control), in each case after
giving effect to any changes to the replaced award in connection with the Change
in Control permitted or required under the applicable Evidence of Award. A
Replacement Award may be granted only to the extent it does not result in the
replaced award or Replacement Award failing to comply with or be exempt from
Section 409A of the Code. Without limiting the generality of the foregoing, the
Replacement Award may take the form of a continuation of the replaced award if
the requirements of the two preceding sentences are satisfied. The determination
of whether these conditions are satisfied will be made by the Committee, as
constituted immediately before the Change in Control, in its sole discretion.



--------------------------------------------------------------------------------

(ee) “Restricted Stock” means shares of Common Stock granted or sold pursuant to
Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers has expired.

(ff) “Restricted Stock Units” means an award made pursuant to Section 7 of this
Plan of the right to receive shares of Common Stock, cash or a combination
thereof at the end of the applicable Restriction Period.

(gg) “Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 of this Plan.

(hh) “Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised over the Base Price provided for with respect to
the Appreciation Right.

(ii) “Stockholder” means an individual or entity that owns one or more shares of
Common Stock.

(jj) “Subsidiary” means a corporation, company or other entity (i) more than 50%
of whose outstanding shares or securities (representing the right to vote for
the election of directors or other managing authority) are, or (ii) which does
not have outstanding shares or securities (as may be the case in a partnership,
joint venture, limited liability company, unincorporated association or other
similar entity), but more than 50% of whose ownership interest representing the
right generally to make decisions for such other entity is, now or hereafter,
owned or controlled, directly or indirectly, by the Company; provided, however,
that for purposes of determining whether any person may be a Participant for
purposes of any grant of Incentive Stock Options, “Subsidiary” means any
corporation in which the Company at the time owns or controls, directly or
indirectly, more than 50% of the total combined Voting Power represented by all
classes of stock issued by such corporation.

(kk) “Voting Power” means, at any time, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
Directors in the case of the Company or members of the board of directors or
similar body in the case of another entity.

3. Shares Available Under this Plan.

(a) Maximum Shares Available Under this Plan.

(i) Subject to adjustment as provided in Section 11 of this Plan and the share
counting rules set forth in Section 3(b) of this Plan, and except as provided in
Section 22 of this Plan, the maximum number of shares of Common Stock available
for issuance under this Plan for awards of (A) Option Rights or Appreciation
Rights, (B) Restricted Stock, (C) Restricted Stock Units, (D) Performance Shares
or Performance Units, (E) awards contemplated by Section 9 of this Plan, or
(F) dividend equivalents paid with respect to awards made under this Plan will
not exceed in the aggregate 2,590,000 shares of Common Stock. Such shares may be
shares of original issuance or treasury shares or a combination of the
foregoing.

(ii) The aggregate number of shares of Common Stock available under
Section 3(a)(i) of this Plan will be reduced by one share of Common Stock for
every one share of Common Stock subject to each award granted under this Plan.

(b) Share Counting Rules.



--------------------------------------------------------------------------------

(i) Except as provided in Section 22 of this Plan, if any award granted under
this Plan is cancelled or forfeited, expires, is settled for cash (in whole or
in part), or is unearned (in whole or in part), the shares of Common Stock
subject to such award will, to the extent of such cancellation, forfeiture,
expiration, cash settlement, or unearned amount, again be available under
Section 3(a)(i) above.

(ii) If, after the Effective Date, any shares of Common Stock subject to an
award granted under the Predecessor Plans are forfeited, or an award granted
under the Predecessor Plans is cancelled or forfeited, expires, is settled for
cash (in whole or in part), or is unearned (in whole or in part), the shares of
Common Stock subject to such award will, to the extent of such cancellation,
forfeiture, expiration, cash settlement, or unearned amount, be available for
awards under this Plan.

(iii) Notwithstanding anything to the contrary contained in this Plan:
(A) shares of Common Stock withheld by the Company, tendered or otherwise used
in payment of the Option Price of an Option Right will not be added (or added
back, as applicable) to the aggregate number of shares of Common Stock available
under Section 3(a)(i) of this Plan; (B) shares of Common Stock withheld by the
Company, tendered or otherwise used to satisfy tax withholding with respect to
awards granted under this Plan will not be added (or added back, as applicable)
to the aggregate number of shares of Common Stock available under
Section 3(a)(i) of this Plan; (C) shares of Common Stock subject to an
Appreciation Right that are not actually issued in connection with the
settlement of such Appreciation Right on the exercise thereof will not be added
back to the aggregate number of shares of Common Stock available under
Section 3(a)(i) of this Plan; and (D) shares of Common Stock reacquired by the
Company on the open market or otherwise using cash proceeds from the exercise of
Option Rights will not be added (or added back, as applicable) to the aggregate
number of shares of Common Stock available under Section 3(a)(i) of this Plan.

(iv) If, under this Plan, a Participant has elected to give up the right to
receive compensation in exchange for shares of Common Stock based on fair market
value, such shares of Common Stock will not count against the aggregate limit
under Section 3(a)(i) of this Plan.

(c) Limit on Incentive Stock Options. Notwithstanding anything to the contrary
contained in this Section 3 or elsewhere in this Plan, and subject to adjustment
as provided in Section 11 of this Plan, the aggregate number of shares of Common
Stock actually issued or transferred by the Company upon the exercise of
Incentive Stock Options will not exceed 2,590,000 shares of Common Stock.

(d) Minimum Vesting Requirements; Minimum Holding Requirements for CEO Awards.

(i) Except as set forth below in this Section 3(d)(i), no award granted under
this Plan on or after the Effective Date may vest earlier than after a one-year
vesting period or a one-year performance period, as applicable. However, up to
5% of the sum of (A) the number of shares available for issuance under the
aggregate limit set forth in Section 3(a)(i) of this Plan plus (B) the number of
shares that are returned to the aggregate number of shares of Common Stock
available under Section 3(a)(i) of this Plan from time to time pursuant to
awards granted under the Predecessor Plans that are outstanding on the Effective
Date and are cancelled or forfeited, expire, are settled for cash (in whole or
in part), or are unearned (in whole or in part) after the Effective Date, may be
issued or delivered after the Effective Date in respect of awards that do not
meet such minimum vesting requirements. In addition, nothing in this
Section 3(d)(i) shall limit the Company’s ability to grant awards that contain
rights to accelerated vesting in connection with the award recipient’s death or
Disability or in connection with a Change in Control (or the Committee’s
authority to provide for the acceleration of an award, or portion thereof, in
any such circumstances), and any shares subject to any portion of an award that
provides for acceleration, or that accelerates, in connection with the award
recipient’s death or Disability, or in connection with a Change in Control,
shall not count against the 5% pool of shares described in the immediately
preceding sentence (the “5% Pool”). In addition, the minimum vesting criteria
set forth in this Section 3(d)(i) shall not apply to awards granted pursuant to
an assumption of or substitution for another stock award (which stock award was
granted by another person) in connection with a Change in Control or acquisition
by the Company of the other person, and the shares subject to any such award
shall not count against the 5% Pool.



--------------------------------------------------------------------------------

(ii) Any award granted under this Plan on or after the Effective Date to a
person who, at the time of grant of such award, is the chief executive officer
of the Company shall be subject to the provisions of this Section 3(d)(ii). Any
such award shall provide that, as to any Net Shares acquired pursuant to the
award, the award recipient shall not sell or otherwise transfer such Net Shares
prior to the first to occur of (A) one year after the date such Net Shares have
been acquired pursuant to the award and are vested, and (B) the date that the
award recipient is no longer employed by the Company or one of its Subsidiaries.
The restrictions in the preceding sentence shall not apply to sales or transfers
(A) to one or more “family members” (as such term is defined in the General
Instructions to a Registration Statement on Form S-8) for tax or estate planning
purposes, provided that the transferee shall continue to be subject to the
restrictions on sale and transfer of the Net Shares pursuant to this
Section 3(d)(ii) as though such Net Shares had continued to be held by the award
recipient, or (B) in connection with or following a Change in Control. For
purposes of this Section 3(d)(ii), “Net Shares” means the total number of shares
acquired pursuant to the award, less any shares sold or withheld to pay the
purchase or exercise price of the award and any shares sold or withheld to
satisfy any tax and tax withholding obligations arising in connection with the
grant, exercise, vesting or payment of the award.

(e) Non-Employee Director Compensation Limit. Notwithstanding anything contained
in this Section 3, or elsewhere in this Plan, to the contrary and subject to
adjustment as provided in Section 11 of this Plan, in no event will any
non-employee Director in any calendar year be granted compensation (including,
without limitation, cash compensation) for the Director’s service as a member of
the Board (including Board committees) in such year having an aggregate value
(measured at the Date of Grant as applicable, and calculating the value of any
awards based on the grant date fair value for financial reporting purposes) in
excess of $750,000. For the avoidance of doubt, in a year in which a
non-employee Director serves as an employee or consultant (including as an
interim officer), such limit shall not apply to compensation approved to be paid
to such non-employee Director by the other non-employee directors in respect of
such service as an employee or consultant.

4. Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights. Each such grant may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:

(a) Each grant will specify the number of shares of Common Stock to which it
pertains subject to the limitations set forth in Section 3 of this Plan.

(b) Each grant will specify an Option Price per share of Common Stock, which
Option Price (except with respect to awards under Section 22 of this Plan) may
not be less than the Market Value per Share on the Date of Grant.

(c) Each grant will specify whether the Option Price will be payable (i) in
cash, by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
shares of Common Stock owned by the Optionee having a value at the time of
exercise equal to the total Option Price, (iii) subject to any conditions or
limitations established by the Committee, by the withholding of shares of Common
Stock otherwise issuable upon exercise of an Option Right pursuant to a “net
exercise” arrangement (it being understood that, solely for purposes of
determining the number of treasury shares held by the Company, the shares of
Common Stock so withheld will not be treated as issued and acquired by the
Company upon such exercise), (iv) by a combination of such methods of payment,
or (v) by such other methods as may be approved by the Committee.



--------------------------------------------------------------------------------

(d) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares of Common Stock to
which such exercise relates.

(e) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

(f) Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary, if any, that is necessary before
any Option Rights or installments thereof will become exercisable. Option Rights
may provide for continued vesting or the earlier exercise of such Option Rights,
including in the event of the retirement, death or Disability of a Participant,
subject to the minimum vesting provisions of Section 3(d)(i).

(g) Any grant of Option Rights may specify Management Objectives that must
(except as the Committee may otherwise provide) be achieved as a condition to
the exercise of such rights.

(h) Option Rights granted under this Plan may be (i) options, including
Incentive Stock Options, that are intended to qualify under particular
provisions of the Code, (ii) options that are not intended to so qualify, or
(iii) combinations of the foregoing. Incentive Stock Options may only be granted
to Participants who meet the definition of “employees” under Section 3401(c) of
the Code.

(i) No Option Right will be exercisable more than 10 years from the Date of
Grant. The Committee may provide in any Evidence of Award for the automatic
exercise of an Option Right upon such terms and conditions as established by the
Committee.

(j) Option Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.

(k) Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.

5. Appreciation Rights.

(a) The Committee may, from time to time and upon such terms and conditions as
it may determine, authorize the granting to any Participant of Appreciation
Rights. An Appreciation Right will be the right of the Participant to receive
from the Company an amount determined by the Committee, which will be expressed
as a percentage of the Spread (not exceeding 100%) at the time of exercise.

(b) Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(i) Each grant may specify that the amount payable on exercise of an
Appreciation Right will be paid by the Company in cash, shares of Common Stock
or any combination thereof.

(ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Committee on the
Date of Grant.

(iii) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.



--------------------------------------------------------------------------------

(iv) Each grant will specify the period or periods of continuous service by the
Participant with the Company or any Subsidiary, if any, that is necessary before
the Appreciation Rights or installments thereof will become exercisable.
Appreciation Rights may provide for continued vesting or the earlier exercise of
such Appreciation Rights, including in the event of the retirement, death or
Disability of a Participant, subject to the minimum vesting provisions of
Section 3(d)(i).

(v) Any grant of Appreciation Rights may specify Management Objectives that must
(except as the Committee may otherwise provide) be achieved as a condition of
the exercise of such Appreciation Rights.

(vi) Appreciation Rights granted under this Plan may not provide for any
dividends or dividend equivalents thereon.

(vii) Successive grants of Appreciation Rights may be made to the same
Participant regardless of whether any Appreciation Rights previously granted to
the Participant remain unexercised.

(viii) Each grant of Appreciation Rights will be evidenced by an Evidence of
Award. Each Evidence of Award will be subject to this Plan and will contain such
terms and provisions, consistent with this Plan, as the Committee may approve.

(c) Also, regarding Appreciation Rights:

(i) Each grant will specify in respect of each Appreciation Right a Base Price,
which (except with respect to awards under Section 22 of this Plan) may not be
less than the Market Value per Share on the Date of Grant; and

(ii) No Appreciation Right granted under this Plan may be exercised more than 10
years from the Date of Grant. The Committee may provide in any Evidence of Award
for the automatic exercise of an Appreciation Right upon such terms and
conditions as established by the Committee.

6. Restricted Stock. The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the grant or sale of Restricted
Stock to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each such grant or sale will constitute an immediate transfer of the
ownership of shares of Common Stock to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter described.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.

(c) Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the
Committee on the Date of Grant or until achievement of Management Objectives
referred to in Section 6(e) of this Plan (except as the Committee may otherwise
provide).

(d) Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Date of Grant (which restrictions may
include rights of repurchase or first refusal of the Company or provisions
subjecting the Restricted Stock to a continuing substantial risk of forfeiture
while held by any transferee).



--------------------------------------------------------------------------------

(e) Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock.

(f) Notwithstanding anything to the contrary contained in this Plan, Restricted
Stock may provide for continued vesting or the earlier termination of
restrictions on such Restricted Stock, including in the event of the retirement,
death or Disability of a Participant, subject to the minimum vesting provisions
of Section 3(d)(i).

(g) Any such grant or sale of Restricted Stock will require that any and all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and/or reinvested in additional
Restricted Stock, which will be subject to the same restrictions as the
underlying award. For the avoidance of doubt, any such dividends or other
distributions on Restricted Stock will be deferred until, and paid contingent
upon, the vesting of such Restricted Stock.

(h) Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award. Each Evidence of Award will be subject to this Plan and will contain such
terms and provisions, consistent with this Plan, as the Committee may approve.
Unless otherwise directed by the Committee, (i) all certificates representing
Restricted Stock will be held in custody by the Company until all restrictions
thereon will have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such shares or (ii) all Restricted Stock will be held at the
Company’s transfer agent in book entry form with appropriate restrictions
relating to the transfer of such Restricted Stock.

7. Restricted Stock Units. The Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:

(a) Each such grant or sale will constitute the agreement by the Company to
deliver shares of Common Stock or cash, or a combination thereof, to the
Participant in the future in consideration of the performance of services, but
subject to the fulfillment of such conditions (which may include the achievement
of Management Objectives) during the Restriction Period as the Committee may
specify.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.

(c) Notwithstanding anything to the contrary contained in this Plan, Restricted
Stock Units may provide for continued vesting or the earlier lapse or other
modification of the Restriction Period, including in the event of the
retirement, death or Disability of a Participant, subject to the minimum vesting
provisions of Section 3(d)(i).

(d) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her award and will have no rights of ownership
in the shares of Common Stock deliverable upon payment of the Restricted Stock
Units and will have no right to vote them, but the Committee may, at or after
the Date of Grant, authorize the payment of dividend equivalents on such
Restricted Stock Units on a deferred and contingent basis, either in cash or in
additional shares of Common Stock; provided, however, that dividend equivalents
or other distributions on shares of Common Stock underlying Restricted Stock
Units will be deferred until and paid contingent upon the vesting of such
Restricted Stock Units (and will be forfeited to the extent such underlying
Restricted Stock Units are forfeited).

(e) Each grant or sale of Restricted Stock Units will specify the time and
manner of payment of the Restricted Stock Units that have been earned. Each
grant or sale will specify that the amount payable with respect thereto will be
paid by the Company in shares of Common Stock or cash, or a combination thereof.



--------------------------------------------------------------------------------

(f) Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award. Each Evidence of Award will be subject to this Plan and will
contain such terms and provisions, consistent with this Plan, as the Committee
may approve.

8. Cash Incentive Awards, Performance Shares and Performance Units. The
Committee may, from time to time and upon such terms and conditions as it may
determine, authorize the granting of Cash Incentive Awards, Performance Shares
and Performance Units. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each grant will specify the number or amount of Performance Shares or
Performance Units, or amount payable with respect to a Cash Incentive Award, to
which it pertains, which number or amount may be subject to adjustment to
reflect changes in compensation or other factors.

(b) The Performance Period with respect to each Cash Incentive Award or grant of
Performance Shares or Performance Units will be such period of time as will be
determined by the Committee, which may be subject to continued vesting or
earlier lapse or other modification, including in the event of the retirement,
death or Disability of a Participant, subject to the minimum vesting provisions
of Section 3(d)(i).

(c) Each grant of a Cash Incentive Award, Performance Shares or Performance
Units will specify Management Objectives which, if achieved, will result in
payment or early payment of the award, and each grant may specify in respect of
such specified Management Objectives a minimum acceptable level or levels of
achievement and may set forth a formula for determining the number of
Performance Shares or Performance Units, or amount payable with respect to a
Cash Incentive Award, that will be earned if performance is at or above the
minimum or threshold level or levels, or is at or above the target level or
levels, but falls short of maximum achievement of the specified Management
Objectives.

(d) Each grant will specify the time and manner of payment of a Cash Incentive
Award, Performance Shares or Performance Units that have been earned. Any grant
may specify that the amount payable with respect thereto may be paid by the
Company in cash, in shares of Common Stock, in Restricted Stock or Restricted
Stock Units or in any combination thereof.

(e) Any grant of a Cash Incentive Award, Performance Shares or Performance Units
may specify that the amount payable or the number of shares of Common Stock,
Restricted Stock or Restricted Stock Units payable with respect thereto may not
exceed a maximum specified by the Committee on the Date of Grant.

(f) The Committee may, on the Date of Grant of Performance Shares or Performance
Units, provide for the payment of dividend equivalents to the holder thereof
either in cash or in additional shares of Common Stock, subject in all cases to
deferral and payment on a contingent basis based on the Participant’s earning of
the Performance Shares or Performance Units, as applicable, with respect to
which such dividend equivalents are paid (and will be forfeited to the extent
the underlying Performance Shares or Performance Units are forfeited).

(g) Each grant of a Cash Incentive Award, Performance Shares or Performance
Units will be evidenced by an Evidence of Award. Each Evidence of Award will be
subject to this Plan and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.

9. Other Awards.



--------------------------------------------------------------------------------

(a) Subject to applicable law and the applicable limits set forth in Section 3
of this Plan, the Committee may authorize the grant to any Participant of shares
of Common Stock or such other awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, shares of Common Stock or factors that may influence the value of such
shares, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into shares of Common
Stock, purchase rights for shares of Common Stock, awards with value and payment
contingent upon performance of the Company or specified Subsidiaries, affiliates
or other business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of the shares of
Common Stock or the value of securities of, or the performance of specified
Subsidiaries or affiliates or other business units of the Company. The Committee
will determine the terms and conditions of such awards. Shares of Common Stock
delivered pursuant to an award in the nature of a purchase right granted under
this Section 9 will be purchased for such consideration, paid for at such time,
by such methods, and in such forms, including, without limitation, shares of
Common Stock, other awards, notes or other property, as the Committee
determines.

(b) Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 9.

(c) The Committee may authorize the grant of fully vested shares of Common Stock
as a bonus, or may authorize the grant of other awards in lieu of obligations of
the Company or a Subsidiary to pay cash or deliver other property under this
Plan or under other plans or compensatory arrangements, subject to such terms as
will be determined by the Committee in a manner that complies with Section 409A
of the Code and subject to the minimum vesting provisions of Section 3(d)(i).

(d) The Committee may, at or after the Date of Grant, authorize the payment of
dividends or dividend equivalents on awards granted under this Section 9 on a
deferred and contingent basis, either in cash or in additional shares of Common
Stock; provided, however, that dividend equivalents or other distributions on
shares of Common Stock underlying awards granted under this Section 9 will be
deferred until and paid contingent upon the earning of such awards (and will be
forfeited to the extent the applicable requirements for payment of the
underlying awards are not satisfied).

(e) Notwithstanding anything to the contrary contained in this Plan, awards
under this Section 9 may provide for the earning or vesting of, or earlier
elimination of restrictions applicable to, such award, including in the event of
the retirement, death or Disability of a Participant, subject to the minimum
vesting provisions of Section 3(d)(i).

10. Administration of this Plan.

(a) This Plan will be administered by the Committee. Subject to the express
share limits and provisions of this Plan (including the minimum vesting
provisions of Section 3(d)(i)), the Committee is authorized to do all things
necessary or desirable in connection with the authorization of awards and the
administration of this Plan, including, without limitation (but subject to the
express share limits and provisions of this Plan), the authority to
(i) determine the persons eligible to receive awards under this Plan; (ii) grant
awards to such persons, determine the price (if any) at which securities will be
offered or awarded and the number of securities to be offered or awarded to any
of such persons (in the case of securities-based awards), determine the other
specific terms and conditions of awards (including any vesting or exercisability
requirements as to such awards or that no delayed exercisability or vesting is
required), establish the events (if any) on which vesting or exercisability may
accelerate (which may include, without limitation, specified terminations of
employment or services or other circumstances), and establish the events (if
any) of termination, expiration or reversion of such awards; (iii) construe and
interpret this Plan and any agreements defining the rights and obligations of
the Company, its Subsidiaries, and participants under this Plan, make any and
all determinations under this Plan and any such agreements, and prescribe, amend
and rescind rules and regulations relating to the administration of this Plan or
the awards granted under this Plan; (iv) cancel, modify, or waive the
Corporation’s rights with respect to, or modify, discontinue, suspend, or
terminate any or all outstanding awards, subject to any required consent under
Section 18(d); or (v) accelerate, waive or extend the vesting or exercisability,
or modify or extend the term of, any or all such outstanding awards in such
circumstances as the Committee may determine to be appropriate. The Committee
may from time to time delegate all or any part of its authority under this Plan
to a subcommittee thereof. To the extent of any such delegation, references in
this Plan to the Committee will be deemed to be references to such subcommittee
to the extent of such delegated authority. The Board may also assume
administration of this Plan or certain portions of this Plan, in which case
references in this Plan to the Committee will be deemed to be referenced to the
Board to the extent the Board has assumed administration of such aspect of this
Plan.



--------------------------------------------------------------------------------

(b) The interpretation and construction by the Committee of any provision of
this Plan or of any Evidence of Award (or related documents) and any
determination by the Committee pursuant to any provision of this Plan or of any
such agreement, notification or document will be final and binding on all
persons. No member of the Committee shall be liable for any such action or
determination made in good faith. In addition, the Committee is authorized to
take any action it determines in its sole discretion to be appropriate subject
only to the express limitations contained in this Plan, and no authorization in
any Plan section or other provision of this Plan is intended or may be deemed to
constitute a limitation on the authority of the Committee.

(c) To the extent permitted by law, the Committee may delegate to one or more of
its members, to one or more officers of the Company, or to one or more agents or
advisors, such administrative duties or powers as it may deem advisable, and the
Committee, the subcommittee, or any person to whom duties or powers have been
delegated as aforesaid, may employ one or more persons to render advice with
respect to any responsibility the Committee, the subcommittee or such person may
have under this Plan. The Committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
the Committee: (i) designate employees to be recipients of awards under this
Plan; and (ii) determine the size of any such awards; provided, however, that
(A) the Committee will not delegate such responsibilities to any such officer
for awards granted to an employee who is an officer, Director, or more than 10%
“beneficial owner” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, as determined by the Committee in
accordance with Section 16 of the Exchange Act; (B) the resolution providing for
such authorization shall set forth the total number of shares of Common Stock
such officer(s) may grant; and (C) the officer(s) will report periodically to
the Committee regarding the nature and scope of the awards granted pursuant to
the authority delegated.

11. Adjustments. The Committee shall make or provide for such adjustments in the
number of and kind of shares of Common Stock covered by outstanding Option
Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units granted hereunder and, if applicable,
in the number of and kind of shares of Common Stock covered by other awards
granted pursuant to Section 9 of this Plan, in the Option Price and Base Price
provided in outstanding Option Rights and Appreciation Rights, respectively, in
Cash Incentive Awards, and in other award terms, as the Committee, in its sole
discretion, exercised in good faith, determines is equitably required to prevent
dilution or enlargement of the rights of Participants that otherwise would
result from (a) any extraordinary cash dividend, stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event or in the
event of a Change in Control, the Committee may provide in substitution for any
or all outstanding awards under this Plan such alternative consideration
(including cash), if any, as it, in good faith, may determine to be equitable in
the circumstances and shall require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code. In
addition, for each Option Right or Appreciation Right with an Option Price or
Base Price, respectively, greater than the consideration offered in connection
with any such transaction or event or Change in Control, the Committee may in
its discretion elect to cancel such Option Right or Appreciation Right without
any payment to the person holding such Option Right or Appreciation Right. The
Committee shall also make or provide for such adjustments in the number of
shares of Common Stock specified in Section 3 of this Plan as the Committee in
its sole discretion, exercised in good faith, determines is appropriate to
reflect any transaction or event described in this Section 11; provided,
however, that any such adjustment to the number specified in Section 3(c) of
this Plan will be made only if and to the extent that such adjustment would not
cause any Option Right intended to qualify as an Incentive Stock Option to fail
to so qualify.



--------------------------------------------------------------------------------

12. Definition and Effect of a Change in Control.

(a) For purposes of this Plan, except as may be otherwise prescribed by the
Committee in an Evidence of Award made under this Plan, a “Change in Control”
will be deemed to have occurred upon the occurrence (after the Effective Date)
of any of the following events:

(i) a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, or if Item 6(e) is no longer in effect, any regulations issued by
the Securities and Exchange Commission pursuant to the Exchange Act which serve
similar purposes;

(ii) the following individuals no longer constitute a majority of the members of
the Board: (1) the individuals who, as of the Effective Date, constitute the
Board (the “Current Directors”); (2) the individuals who thereafter are elected
to the Board and whose election, or nomination for election, to the Board was
approved by a vote of a majority of all of the Current Directors then still in
office (such directors becoming “Additional Directors” immediately following
their election); and (3) the individuals who are elected to the Board and whose
election, or nomination for election, to the Board was approved by a vote of a
majority of all of the Current Directors and Additional Directors then still in
office (such directors also becoming “Additional Directors” immediately
following their election);

(iii) a tender offer or exchange offer is made whereby the effect of such offer
is to take over and control the Company, and such offer is consummated for the
equity securities of the Company representing more than 50% of the combined
voting power of the Company’s then outstanding voting securities;

(iv) the consummation of a transaction approved by the Stockholders of a merger,
consolidation, recapitalization, or reorganization of the Company, a reverse
stock split of outstanding voting securities, or consummation of any such
transaction if Stockholder approval is not obtained, other than any such
transaction that would result in more than 50% of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by the holders of
outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction;

(v) the consummation of a transaction approved by the Stockholders of a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or a substantial portion of the Company’s assets to
another person, which is not a wholly owned subsidiary of the Company (i.e., 50%
or more of the total assets of the Company); or



--------------------------------------------------------------------------------

(vi) any “person” (as that term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly of more than 50% of the total voting
power represented by the Company’s then outstanding voting securities.

(b) Unless otherwise provided in an Evidence of Award or another written
agreement between a Participant and the Company and notwithstanding the Plan’s
minimum vesting requirements, if a Change in Control occurs, then:

(i) Option Rights and Appreciation Rights issued that are not yet fully vested
and exercisable as of the time of the Change in Control shall immediately become
vested and exercisable in full, except to the extent that a Replacement Award is
provided to the Participant in accordance with the terms described herein;

(ii) Any restrictions, deferral of settlement and forfeiture conditions
applicable to Restricted Stock, Restricted Stock Units, or other awards granted
under Section 9 that vest solely based on continued service (and not based on
the achievement of Management Objectives) shall lapse and such awards shall be
deemed fully vested as of immediately prior to the Change in Control, except to
the extent that a Replacement Award is provided to the Participant in accordance
with the terms described herein;

(iii) With respect to Cash Incentive Awards, Performance Shares, Performance
Units, and other awards granted under the Plan that are subject to the
achievement of Management Objectives (other than the awards described in
Section 12(b)(iv) below), the Management Objectives applicable thereto shall be
deemed satisfied at target and the applicable performance period shall be deemed
completed as of immediately prior to the Change in Control. Such awards will be
replaced with a Replacement Award that will vest thereafter pursuant to the
service-based vesting schedule set forth in the applicable Evidence of Award
unless the successor or acquiring entity in the Change in Control does not
provide a Replacement Award. If such Replacement Award is not provided, then any
remaining restrictions, deferral of settlement and forfeiture conditions
applicable to such award shall lapse and such award shall be deemed fully vested
as of immediately prior to the Change in Control; and

(iv) With respect to Restricted Stock Units granted with Management Objectives
that the Company describes as “Market Stock Units,” a prorated portion of such
Market Stock Units shall vest based on actual performance of the Management
Objectives through the date of the Change in Control. The remainder of the
Market Stock Units (that did not vest in accordance with the immediately
preceding sentence) will vest in accordance with their regular vesting schedule
as set forth in the Evidence of Award unless the successor or acquiring entity
in the Change in Control does not provide a Replacement Award for such remaining
Market Stock Units. If such Replacement Award is not provided, then any
remaining restrictions, deferral of settlement and forfeiture conditions
applicable to such Market Stock Units shall lapse and such Market Stock Units
shall be deemed fully vested as of immediately prior to the Change in Control.

13. Clawback/Recovery. All awards (cash and equity) granted under this Plan and
held by the Company’s Executive Officers shall be subject to clawback,
recoupment or forfeiture (a) to the extent that such Executive Officer is
determined to have engaged in fraud or intentional illegal conduct that caused
the Company’s material non-compliance with any applicable financial reporting
requirements and resulted in a financial restatement, the result of which is
that the amount received from such award would have been lower had it been
calculated on the basis of such restated results, or (b) required by applicable
laws, rules, regulations or listing requirements. Such clawback, recoupment or
forfeiture, in addition to any other remedies available under applicable laws,
rules, regulations or listing requirements, shall occur through the cancellation
of such awards (to the extent then-outstanding), the recoupment of any gains
realized with respect to such awards, or a combination of the foregoing, to the
extent of the overpayment.



--------------------------------------------------------------------------------

All awards granted under the Plan will also be subject to recoupment in
accordance with any clawback policy that the Company is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. The implementation of any clawback policy will not be
deemed a triggering event for purposes of any definition of “good reason” for
resignation or any “constructive termination” that may be applicable to an award
granted under this Plan.

14. Non-U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company or any Subsidiary under an
agreement with a foreign nation or agency, as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of this Plan (including sub-plans) as it
may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan. No
such special terms, supplements, amendments or restatements, however, will
include any provisions that are inconsistent with the terms of this Plan as then
in effect unless this Plan could have been amended to eliminate such
inconsistency without further approval by the Stockholders.

15. Transferability.

(a) Except as otherwise determined by the Committee, no Option Right,
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, Cash Incentive Award, award contemplated by Section 9 of this
Plan or dividend equivalents paid with respect to awards made under this Plan
will be transferable by the Participant except by will or the laws of descent
and distribution, nor will any such award be subject in any manner to
anticipation, alienation, sale, assignment, pledge, encumbrance, attachment or
garnishment. In no event will any such award granted under this Plan be
transferred for value. Except as otherwise determined by the Committee, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law or court
supervision.

(b) The Committee may specify on the Date of Grant that part or all of the
shares of Common Stock that are (i) to be issued or transferred by the Company
upon the exercise of Option Rights or Appreciation Rights, upon the termination
of the Restriction Period applicable to Restricted Stock Units or upon payment
under any grant of Performance Shares or Performance Units or (ii) no longer
subject to the substantial risk of forfeiture and restrictions on transfer
referred to in Section 6 of this Plan, will be subject to further restrictions
on transfer.

16. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, it will be a
condition to the receipt of such payment or the realization of such benefit that
the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Committee) may include relinquishment of
a portion of such benefit. If a Participant’s benefit is to be received in the
form of Common Stock, then, unless otherwise determined by the Committee, the
Company will withhold from the shares required to be delivered to the
Participant, shares of Common Stock having a value equal to the amount required
to be withheld under applicable income and employment tax laws. The shares so
withheld by the Company for tax withholding will be valued at an amount equal to
the Market Value per Share of such shares of Common Stock on the date the
benefit is to be included in the Participant’s income. In no event will the
value of the shares of Common Stock to be withheld and delivered pursuant to
this Section to satisfy applicable withholding obligations exceed the minimum
amount required to be withheld, unless (i) an additional amount can be withheld
and not result in adverse accounting consequences, (ii) such additional
withholding amount is authorized by the Committee, and (iii) the total amount
withheld does not exceed the Participant’s estimated tax obligations
attributable to the applicable transaction. Participants will also make such
arrangements as the Committee may require for the payment of any withholding
obligation that may arise in connection with the disposition of shares of Common
Stock acquired upon the exercise of Option Rights.



--------------------------------------------------------------------------------

17. Compliance with Section 409A of the Code.

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. The provisions of this Plan and any grants made hereunder will
be construed and interpreted in a manner consistent with this intent. Any
reference in this Plan to Section 409A of the Code will also include any
regulations or any other formal guidance promulgated with respect to such
section by the U.S. Department of the Treasury or the Internal Revenue Service.

(b) Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owed by a
Participant to the Company or any of its Subsidiaries.

(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it,
without interest, on the fifth business day of the seventh month after such
separation from service.

(d) Solely with respect to any award that constitutes nonqualified deferred
compensation subject to Section 409A of the Code and that is payable on account
of a Change in Control (including any installments or stream of payments that
are accelerated on account of a Change in Control), a Change in Control shall
occur only if such event also constitutes a “change in the ownership,” “change
in effective control,” and/or a “change in the ownership of a substantial
portion of assets” of the Company as those terms are defined under Treasury
Regulation §1.409A-3(i)(5), but only to the extent necessary to establish a time
and form of payment that complies with Section 409A of the Code, without
altering the definition of Change in Control for any purpose in respect of such
award.

(e) Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.



--------------------------------------------------------------------------------

18. Amendments.

(a) The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that to the extent then required by applicable law
or deemed necessary or advisable by the Board, any amendment to this Plan shall
be subject to Stockholder approval.

(b) Except for adjustments in connection with a corporate transaction or event
described in Section 11 of this Plan or in connection with a Change in Control
as provided herein, the terms of outstanding awards may not be amended to reduce
the Option Price of outstanding Option Rights or the Base Price of outstanding
Appreciation Rights, or cancel outstanding “underwater” Option Rights or
Appreciation Rights in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without Stockholder approval. This
Section 18(b) is intended to prohibit the repricing of “underwater” Option
Rights and Appreciation Rights and will not be construed to prohibit the
adjustments provided for in Section 11 of this Plan. Notwithstanding any
provision of this Plan to the contrary, this Section 18(b) may not be amended
without approval by the Stockholders.

(c) If permitted by Section 409A of the Code, but subject to the paragraph that
follows, including (without limitation) in the case of termination of employment
or service, or in the case of unforeseeable emergency or other circumstances or
in the event of a Change in Control, to the extent a Participant holds an Option
Right or Appreciation Right not immediately exercisable in full, or any
Restricted Stock as to which the substantial risk of forfeiture or the
prohibition or restriction on transfer has not lapsed, or any Restricted Stock
Units as to which the Restriction Period has not been completed, or any Cash
Incentive Awards, Performance Shares or Performance Units which have not been
fully earned, or any dividend equivalents or other awards made pursuant to
Section 9 of this Plan subject to any vesting schedule or transfer restriction,
or who holds shares of Common Stock subject to any transfer restriction imposed
pursuant to Section 15(b) of this Plan, the Committee may, in its sole
discretion but subject to the minimum vesting provisions of Section 3(d)(i),
provide for continued vesting or accelerate the time at which such Option Right,
Appreciation Right or other award may be exercised or the time at which such
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse or the time when such Restriction Period will end or the time at which
such Cash Incentive Awards, Performance Shares or Performance Units will be
deemed to have been fully earned or the time when such transfer restriction will
terminate or may waive any other limitation or requirement under any such award.

(d) Subject to Section 18(b) of this Plan, the Committee may amend the terms of
any award theretofore granted under this Plan prospectively or retroactively.
Except for adjustments made pursuant to Section 11 of this Plan, no such
amendment will impair the rights of any Participant without his or her consent.
The Board may, in its discretion, terminate this Plan at any time. Termination
of this Plan will not affect the rights of Participants or their successors
under any awards outstanding hereunder and not exercised in full on the date of
termination.

19. Governing Law. This Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.

20. Effective Date/Termination. This Plan will be effective as of the Effective
Date. No grants will be made on or after the Effective Date under the
Predecessor Plans, provided that outstanding awards granted under the
Predecessor Plans will continue unaffected following the Effective Date. No
grant will be made under this Plan on or after the tenth anniversary of the
earlier of (i) the date this Plan was originally adopted by the Board and
(ii) the Effective Date, but all grants made prior to such tenth anniversary
date will continue in effect thereafter subject to the terms thereof and of this
Plan. For clarification purposes, the terms and conditions of this Plan shall
not apply to or otherwise impact previously granted and outstanding awards under
the Predecessor Plans, as applicable.



--------------------------------------------------------------------------------

21. Miscellaneous Provisions.

(a) The Company will not be required to issue any fractional shares of Common
Stock pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.

(b) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

(c) The Committee shall establish the effect (if any) of a termination of
employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon the cause of termination
and type of award. If the Participant is not an employee of the Company or one
of its Subsidiaries, is not a member of the Board, and provides other services
to the Company or one of its Subsidiaries, the Committee shall be the sole judge
for purposes of this Plan and awards hereunder of whether the Participant
continues to render services to the Company or one of its Subsidiaries and the
date, if any, upon which such services shall be deemed to have terminated. For
purposes of this Plan and any award hereunder, if an entity ceases to be a
Subsidiary of the Company, a termination of employment or service shall be
deemed to have occurred with respect to each Participant who is employed by or
provides services to such Subsidiary and who does not satisfy the requirements
for eligibility to receive awards under this Plan (as set forth in the
definition of “Participant” in Section 2 of this Plan) after giving effect to
the transaction or other event giving rise to the change in status (unless the
Subsidiary that is sold, spun-off or otherwise divested (or its successor or a
direct or indirect parent of such Subsidiary or successor) assumes the
Participant’s award(s) in connection with such transaction).

(d) No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Company, contrary to law or the regulations of any
duly constituted authority having jurisdiction over this Plan.

(e) Unless the express policy of the Company or one of its Subsidiaries (as
applicable), or the Committee, otherwise provides, or except as otherwise
required by applicable law, the employment relationship shall not be considered
terminated in the case of: (i) sick leave, (ii) military leave, or (iii) any
other leave of absence authorized by the Company or one of its Subsidiaries, or
the Committee; provided that, unless reemployment upon the expiration of such
leave is guaranteed by contract or law or the Committee otherwise provides, such
leave is for a period of not more than three months. In the case of any employee
of the Company or one of its Subsidiaries on an approved leave of absence,
continued vesting of the award while on leave from the employ of the Company or
one of its Subsidiaries may be suspended until the employee returns to service,
unless the Committee otherwise provides or applicable law otherwise requires. In
no event shall an award be exercised after the expiration of any applicable
maximum term of the award.

(f) No Participant will have any rights as a Stockholder with respect to any
shares of Common Stock subject to awards granted to him or her under this Plan
prior to the date as of which he or she is actually recorded as the holder of
such shares of Common Stock upon the stock records of the Company.



--------------------------------------------------------------------------------

(g) Except with respect to Option Rights and Appreciation Rights, the Committee
may permit Participants to elect to defer the issuance of shares of Common Stock
under this Plan pursuant to such rules, procedures or programs as it may
establish for purposes of this Plan and which are intended to comply with the
requirements of Section 409A of the Code. The Committee also may provide that
deferred issuances and settlements include the crediting of dividend equivalents
or interest on the deferral amounts.

(h) If any provision of this Plan is or becomes invalid or unenforceable in any
jurisdiction, or would disqualify this Plan or any award under any law deemed
applicable by the Committee, such provision will be construed or deemed amended
or limited in scope to conform to applicable laws or, in the discretion of the
Committee, it will be stricken and the remainder of this Plan will remain in
full force and effect. Notwithstanding anything in this Plan or an Evidence of
Award to the contrary, nothing in this Plan or in an Evidence of Award prevents
a Participant from providing, without prior notice to the Company, information
to governmental authorities regarding possible legal violations or otherwise
testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations, and for purpose of
clarity a Participant is not prohibited from providing information voluntarily
to the Securities and Exchange Commission pursuant to Section 21F of the
Exchange Act.

(i) Awards payable under this Plan shall be payable in shares or from the
general assets of the Company, and no special or separate reserve, fund or
deposit shall be made to assure payment of such awards. No Participant or other
person shall have any right, title or interest in any fund or in any specific
asset of the Company or any Subsidiary by reason of any award hereunder. Neither
the provisions of this Plan (or of any related documents), nor the creation or
adoption of this Plan, nor any action taken pursuant to the provisions of this
Plan shall create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company or any Subsidiary and any Participant or other
person. To the extent that a Participant or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.

(j) The existence of this Plan, the Evidences of Award and the awards granted
hereunder shall not limit, affect, or restrict in any way the right or power of
the Company or any Subsidiary (or any of their respective shareholders, boards
of directors or committees thereof (or any subcommittees), as the case may be)
to make or authorize: (a) any adjustment, recapitalization, reorganization or
other change in the capital structure or business of the Company or any
Subsidiary, (b) any merger, amalgamation, consolidation or change in the
ownership of the Company or any Subsidiary, (c) any issue of bonds, debentures,
capital, preferred or prior preference stock ahead of or affecting the capital
stock (or the rights thereof) of the Company or any Subsidiary, (d) any
dissolution or liquidation of the Company or any Subsidiary, (e) any sale or
transfer of all or any part of the assets or business of the Company or any
Subsidiary, (f) any other award, grant, or payment of incentives or other
compensation under any other plan or authority (or any other action with respect
to any benefit, incentive or compensation), or (g) any other corporate act or
proceeding by the Company or any Subsidiary. No Participant or other person
shall have any claim under any award or award agreement against any member of
the Board or the Committee, or the Company or any employees, officers or agents
of the Company or any Subsidiary, as a result of any such action. Awards need
not be structured so as to be deductible for tax purposes.

22. Stock-Based Awards in Substitution for Awards Granted by Another Company.
Notwithstanding anything in this Plan to the contrary:

(a) Awards may be granted under this Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted stock, restricted stock units or other stock or stock-based
awards held by awardees of an entity engaging in a corporate acquisition or
merger transaction with the Company or any Subsidiary. Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition, and, to the extent applicable, will be conducted in a manner that
complies with Section 409A of the Code. The awards so granted may reflect the
original terms of the awards being assumed or substituted or converted for and
need not comply with other specific terms of this Plan, and may account for
shares of Common Stock substituted for the securities covered by the original
awards and the number of shares subject to the original awards, as well as any
exercise or purchase prices applicable to the original awards, adjusted to
account for differences in stock prices in connection with the transaction.



--------------------------------------------------------------------------------

(b) In the event that a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by stockholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under this Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition or merger,
and may only be made to individuals who were not employees or directors of the
Company or any Subsidiary prior to such acquisition or merger.

(c) Any shares of Common Stock that are issued or transferred by, or that are
subject to any awards that are granted by, or become obligations of, the Company
under Sections 22(a) or 22(b) of this Plan will not reduce the shares of Common
Stock available for issuance or transfer under this Plan or otherwise count
against the limits contained in Section 3 of this Plan. In addition, no shares
of Common Stock subject to an award that is granted by, or becomes an obligation
of, the Company under Sections 22(a) or 22(b) of this Plan will be added to the
aggregate limit contained in Section 3(a)(i) of this Plan.